Case: 4:19-cv-00120-GHD-JMV Doc #: 113 Filed: 08/25/21 1 of 1 PagelD #: 922

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
CEDRIC C. STEWART PLAINTIFF
v. CIVIL ACTION NO. 4:19-CV-00120-GHD-JMV
OFFICER JEREMY MATHEWS, ET AL. DEFENDANT
ORDER OF DEFAULT

On August 19, 2021, the Court presided over a hearing related to an Order to Show Cause
in which Defendant Jeremy Mathews was ordered to show cause as to why default judgment
should not be entered against him [102]. The Court notes that it granted summary judgment in
favor of Defendant Hollis Myrick on August 10, 2021 [101], and Plaintiff Cedric C. Steward has
failed to identify the non-named Defendants in this case, leaving Defendant Mathews as the only
named defendant remaining in this case.

In the hearing, Defendant Mathews was called three times in the vestibule to the courtroom,
and another three times in open court, but failed to appear. In light of this failure to appear and
present an argument as to why default judgment should not be entered against him, the Court finds
that Defendant Mathews is in default. The matter of the appropriate amount of damages to be
awarded to the Plaintiff will be addressed in a forthcoming hearing, to be scheduled
contemporaneous to the issuance of this order.

EZ
SO ORDERED, this, the? ) day of August, 2021.

SENIOR U.S. DISTRICT JUDGE”
